       Case 2:16-cr-00133-JCM-GWF Document 102
                                           103 Filed 09/13/21
                                                     09/15/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ANNIE J. YOUCHAH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Annie_Youchah@fd.org
 6
     Attorney for Deangelo Dixon
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-00133-JCM-GWF
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                            REVOCATION HEARING
            v.
                                                                   (First Request)
13
     DEANGELO DIXON,
14
                    Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

18   Acting United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,

19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,

20   and Annie J. Youchah, Assistant Federal Public Defender, counsel for Deangelo Dixon, that

21   the Revocation Hearing currently scheduled on September 23, 2021, be vacated and continued

22   to a date and time convenient to the Court, but no sooner than seven (7) days.
23
24
25
26
      Case 2:16-cr-00133-JCM-GWF Document 102
                                          103 Filed 09/13/21
                                                    09/15/21 Page 2 of 3




 1         This Stipulation is entered into for the following reasons:
 2         1.     Defense counsel is unavailable on the currently scheduled date.
 3         2.     The defendant is in custody and agrees with the need for the continuance.
 4         3.     The parties agree to the continuance.
 5         This is the first request for a continuance of the revocation hearing.
 6         DATED this 10th day of September, 2021.
 7
 8   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 9
10   By /s/ Annie J. Youchah                         By /s/ Kimberly M. Frayn
     ANNIE J. YOUCHAH                                KIMBERLY M. FRAYN
11   Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
       Case 2:16-cr-00133-JCM-GWF Document 102
                                           103 Filed 09/13/21
                                                     09/15/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:16-cr-00133-JCM-GWF
 4
                    Plaintiff,                        ORDER
 5
            v.
 6
     DEANGELO DIXON,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                            October 22, 2021
     Thursday, September 23, 2021 at 10:00 a.m., be vacated and continued to ________________

12   at the hour of 11:00 a.m.

13          DATED this ___ day of
                   September      September,
                                15, 2021. 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
